      Case 2:20-cv-01080-SMB Document 28 Filed 07/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mohamed Sabra, et al.,                             No. CV-20-01080-PHX-SMB
10                  Plaintiffs,                         ORDER
11   v.
12   Maricopa County        Community      College
     District, et al.,
13
                    Defendants.
14
15          Before the Court is Plaintiffs’ Motion for Refund of Filing Fee. (Doc. 26.) Plaintiffs

16   move for the Court to refund their $400.00 filing fee, which was paid on June 5, 2020

17   before the Court granted Plaintiff Mohamed Sabra’s Application to Proceed in District

18   Court Without Prepaying Fees or Costs (“Application”). (Id. at 1-2.) Given that the Court

19   granted Mr. Sabra’s Application after the filing fee was paid, the filing fee is excludable
20   and will not be refunded.

21          Accordingly,

22          IT IS ORDERED DENYING Plaintiffs’ Motion for Refund of Filing Fee. (Doc.
23   26.)

24          Dated this 8th day of July, 2020.
25
26
27
28
